UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1317


JOHN D. BLACK,

                  Plaintiff - Appellant,

             v.

NEW JERSEY, Government; CITY OF NEWARK, a municipal
corporation of the state of New Jersey; RONALD RICE, New
Jersey State Senator; HOMEDEPORE, NJ; ANDTE SIGMONE; LUIS
PROPERTIES,   LLC;   NEW   JERSEY   MOTOR   VEHICLE   SERVICE
COMMISSION; JAMES SHARP; CORY BOOKER, Mayor of Newark, NJ,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:08-cv-00193-F)


Submitted:    October 15, 2009              Decided:   October 19, 2009


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John D. Black, Appellant Pro Se. Albert D. Barnes, OFFICE OF THE
ATTORNEY GENERAL, Trenton, New Jersey; Wayne Joseph Martorelli,
Deputy Attorney General, Trenton, New Jersey; Charles Edward
Raynal, IV, PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh, North
Carolina; Ronald H. Garber, BOXLEY, BOLTON, GARBER & HAYWOOD,
LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    D.   Black     appeals     the   district   court’s       order

dismissing    his    civil    action     for    improper    venue.       We    have

reviewed the record and find no reversible error.                    Accordingly,

we   deny   leave   to   proceed    in   forma   pauperis    and     dismiss    the

appeal for the reasons stated by the district court.                     Black v.

New Jersey, No. 5:08-cv-00193-F (E.D.N.C. Mar. 4, 2009).                        We

dispense     with   oral     argument    because      the   facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        DISMISSED




                                         2